Citation Nr: 1021828	
Decision Date: 06/14/10    Archive Date: 06/24/10

DOCKET NO.  06-38 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dental trauma, tooth 
#8, for purposes of eligibility for VA dental treatment.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel






INTRODUCTION

The Veteran had active service from October 1977 to October 
1997. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Montgomery, Alabama that denied the Veteran's claim of 
entitlement to service connection for residuals of trauma to 
the right front tooth.

In October 2009, the Veteran testified before the undersigned 
Acting Veterans Law Judge, seated at the RO in Montgomery, 
Alabama.  A transcript of the hearing has been associated 
with the claims file. 


FINDING OF FACT

The Veteran's service dental records are entirely consistent 
with her testimony that a crown was placed on tooth #8 during 
service as the result of trauma.


CONCLUSION OF LAW

Dental trauma to tooth #8 was incurred during active service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
17.161 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist the Appellant

In this case, the Board notes that the Alabama Department of 
Veterans Affairs represented the Veteran during the course of 
her appeal, including at the time of her October 2009 hearing 
before the Board.  However, the Veteran submitted a VA Form 
21-22, Appointment of Veterans Service Organization as 
Claimant's Representative, dated on October 6, 2009, the day 
of her hearing before the Board in favor of The American 
Legion.  As the Veteran appointed The American Legion as her 
representative on the day of her hearing before the Board, 
and the Alabama Department of Veterans Affairs represented 
the Veteran before the Board, the Board sent the Veteran a 
letter dated in February 2010 seeking clarification to the 
appropriate representative.  In response to the February 2010 
letter, the Veteran submitted an additional VA Form 21-22, 
dated in March 2010, in favor of The American Legion.  The 
American Legion, however, has not offered an argument on the 
Veteran's behalf.

In light of the favorable disposition, the Board finds that a 
discussion as to whether VA's duties to notify and assist the 
Veteran have been satisfied is not required.  Also, further 
discussion as to the absence of any argument on the Veteran's 
behalf by The American Legion is not required.  The Board 
finds that no further notification or assistance is 
necessary, and that deciding the appeal at this time is not 
prejudicial to the Veteran.

Dental Condition

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 
C.F.R. § 3.303 (2009).  Service connection may be granted 
when a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to a 
Veteran's present condition.  38 C.F.R. § 3.303; see Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

Dental disabilities are treated differently than medical 
disabilities in the VA benefits system.  See 38 C.F.R. § 
3.381 (2009).  As provided by VA regulations, treatable 
carious teeth, replaceable missing teeth, dental or alveolar 
abscesses and periodontal disease are not considered 
disabling conditions, but may be considered service connected 
solely for establishing eligibility for VA outpatient dental 
treatment.  38 C.F.R. § 3.381(a).  Service connection may be 
granted for a dental condition of each tooth and periodontal 
tissue shown by the evidence to have been incurred in or 
aggravated by service.  When applicable, a determination will 
be made as to whether it is due to a combat wound or other 
service trauma, or whether a Veteran was interned as a 
prisoner of war (POW).  38 C.F.R. § 3.381(b).  The 
significance of finding that a dental condition is due to 
service trauma is that a Veteran will be eligible for VA 
dental treatment for the condition, without the usual 
restrictions of timely application and one-time treatment.  
38 C.F.R. § 17.161(c) (2009).

Veterans having a service-connected noncompensable dental 
condition determined to be the result of combat wounds or 
other service trauma will be eligible for VA dental care on a 
Class II(a) basis.  38 U.S.C.A. § 1712(b)(1)(C) (West 2002 & 
Supp. 2009); 38 C.F.R. § 17.161(c).  Trauma, as defined for 
purposes of dental treatment eligibility, connotes damage 
caused by the application of sudden, external force, brought 
to bear outside a clinical setting sustained a sudden trauma.  
For these purposes, the term "service trauma" does not 
include the intended effects of therapy or restorative dental 
care and treatment provided during a Veteran's military 
service.  38 C.F.R. § 3.306(b)(1) (2009); VAOGCPREC 5-97.

Loss of teeth can be compensably service connected only if 
such loss is, inter alia, "due to loss of body of maxilla or 
mandible without loss of continuity."  38 C.F.R.   § 4.150, 
Diagnostic Code 9913 (2009); see also 38 C.F.R. § 3.381(a) 
(2009) (stating that periodontal disease may be considered 
service-connected solely for the purpose of determining 
entitlement to outpatient dental treatment under the 
provisions of     § 17.161 of this chapter.  A note following 
Diagnostic Code 9913 goes on to point out that "[t]hese 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."

While the Veteran's representative, at the time of the 
October 2009 hearing before the Board, requested that the 
Board consider Diagnostic Code 9913 for the loss of her 
tooth, the Veteran's in-service dental records fail to show 
that the Veteran experienced any damage to the maxilla or 
mandible during service.  It follows that entitlement to 
compensation benefits for the loss of the body of the maxilla 
or mandible is also not shown.  Thus, service connection may 
not be established for compensation purposes for missing or 
damaged teeth.

In her June 2005 claim, the Veteran stated that she broke her 
right front tooth during service.  The Veteran reported that 
she underwent a root canal and obtained a crown during 
service, and that she currently requires further treatment 
for the same.  At the time of the Veteran's December 2006 
Substantive Appeal she reported that she injured her right 
front tooth during service in 1982 when she fell on ice and 
was hit in the face with a vehicle slave cable.  

A Veteran is competent to testify as to a condition within 
her knowledge and personal observation.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Bruce v. West, 11 Vet. 
App. 405, 410-11 (1998) (finding Veteran competent to 
describe dry, itchy, scaling skin); but see Layno v. Brown, 6 
Vet. App. 465 (1994) (cautioning that lay testimony that 
Veteran suffered a particular illness (bronchial asthma) was 
not competent evidence because matter required medical 
expertise); see also Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007) (competent testimony "can be rejected only 
if found to be mistaken or otherwise deemed not credible).

In an undated letter, the Veteran's private treatment 
provider reported that the Veteran sought treatment in 
December 2005 for repair to her crown.  

Initial examination of the Veteran's teeth conducted in 
October 1977 was silent for any abnormalities.  The Board 
notes here that the handwriting of the numerous dental 
treatment providers over the course of the Veteran's service 
is very difficult to read.  It is clear, however, that dental 
records dated on February 4, 1982, indicate that the Veteran 
presented for an emergency examination of tooth #8.  It 
appears that the Veteran sought treatment for tooth #8 on two 
additional occasions in February 1982 and underwent an 
emergency examination for tooth #8 again on March 15, 1982.  
On October 7, 1982, the Veteran was evaluated for bleaching 
of tooth #8.  One week later, the treatment provider removed 
the old composite of tooth #8.  On October 25, 1996, February 
20, 1997, and January 14, 1997, the Veteran reported that her 
crown had come off of tooth #8, and such crown was replaced.  

The Veteran's dental records are entirely consistent with the 
contention that her right front tooth was affected by a type 
of "trauma" as the term is defined for purposes of 
eligibility for VA dental treatment, since there was no 
filling, restoration, or treatment of tooth #8 prior to the 
date on which a crown was required.

There is no item of evidence which is inconsistent with or 
contradicts the Veteran's statements or testimony.  Tooth #8 
appears to have been in good condition prior to February 
1982.  The fact that a crown was the first treatment of tooth 
#8 is inconsistent with the expected course of non-traumatic 
dental disease.

The evidence is essentially in equipoise.  Because all the 
medical evidence of record is consistent the Veteran's 
allegation, the Board is giving the benefit of the doubt to 
the Veteran and attributing the need for VA treatment of 
tooth #8 in service to trauma as defined for purposes of 
dental eligibility.  38 U.S.C.A. § 5107(b).  The appeal for 
eligibility for VA dental treatment for tooth #8 may be 
granted.


ORDER

Eligibility for dental treatment for tooth #8 is granted.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


